Carter, J.,
concurring in the result.
I cannot agree with the court’s attempt to distinguish this case from Schirmer v. Cedar County Farmers Telephone Co., 139 Neb. 182, 296 N. W. 875. In my judgment, they are identical in principle and call for similar conclusions. In both cases the plaintiff was suffering from coronary thrombosis. In each case the disease caused the disability, superinduced by overexertion. In the Schirmer case the exertion and resulting exhaustion were the result of climbing a telephone pole in the course of plaintiff’s employment. In the instant case it was the result of cranking a truck in the course of duty.
In both cases coronary thrombosis was the cause of the purported accident and the resulting disability. Instead of an accident causing the disability in each of these cases, the diseased condition of the claimant caused that which was described as an accident. Consequently, the cases cannot be satisfactorily distinguished. Except as herein noted, I concur with the opinion adopted by the majority.